Ashley Yount

From:                        Samarripa, Khristel <khristel.samarripa@texasattorneygeneral.gov>
Sent:                        Monday, July 13, 2015 4:41 PM
To:                          Ashley Yount
Cc:                          Katrina McClenny; Cathy Lusk; Samarripa, Khristel
Subject:                     APPEAL RECORD REQUEST



Hello,

I need to request the following appeal record, pleasftfcc'D IN COURT OF AP>-
                                                                  12th Court of Appeals Disv<ct
Michealle Boston
12-13-00148-CR


Thank you

Khristel L Samarripa
Admin. Asst. II
Texas Attorney Generals Office
Criminal Appeals Division
Ph. (512) 475-2074
Fax (512) 936-1280